Citation Nr: 1411193	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1951.  He had inactive service from August 1949 to October 1950.  The Veteran died in February 1991.  The appellant is his surviving spouse.

The issue on appeal was previously remanded by the Board in July 2013 for further evidentiary development and to obtain a medical opinion.  This was accomplished and the claim was readjudicated in a November 2013 supplemental statement of the case.  Therefore, the remand orders have been complied with and the Board may proceed with a decision at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1991.  The death certificate lists the immediate cause of death as hypertensive cardiovascular disease. 

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  Hypertensive cardiovascular disease, ultimately resulting in the Veteran's death, was not related to service and not shown to have manifested to a compensable degree within a year of his separation from service.

4.  The Veteran's death was not etiologically related to service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran died in February 1991.  His death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  At the time of his death, he had no service-connected disabilities.  The appellant asserts that his death was related to combat exhaustion for which he was hospitalized for in service.  

Service treatment records reflect no complaints, treatment, or diagnosis of hypertensive cardiovascular disease, or any symptoms reasonably attributed to it during service nor has the appellant so maintained.  In addition, she does not argue that symptoms consistent with hypertensive cardiovascular disease were continuous from service and the record does not support that they were.  Therefore, direct service connection for hypertensive cardiovascular disease is not warranted.

Further, because the cause of the Veteran's death, namely hypertensive cardiovascular disease, is not shown to have existed in the first year post-service (there is no evidence of record demonstrating a diagnosis or symptoms for hypertensive cardiovascular disease within one year of service separation), presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted, and service connection on a one-year presumptive basis is not warranted.

Next, the appellant contends that the Veteran's terminal hypertensive cardiovascular disease was related to combat exhaustion for which he was treated in service.  After a careful review of the file, the evidence of record does not support her assertion.  

While the appellant, as a lay person, is competent to report what comes to her through her sense, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her opinion alone does not establish that combat exhaustion played a role in his death.

Pursuant to the Board's July 2013 remand, a medical opinion was obtained in October 2013.  The examiner noted that he had reviewed the evidence of record, to include available service treatment records.  He then stated that the Veteran's separation physical included a normal clinical evaluation of the heart and vascular system, with normal blood pressure and a negative chest x-ray.  According to the examiner, there was nothing to suggest that the Veteran was manifesting any hypertensive cardiovascular disease at service separation.  

Further, the examiner noted that hypertensive vascular disease was only a general description for the cause of the Veteran's death.  It implied high blood pressure as the underlying cause of a terminal vascular event, such as a stroke or fatal heart attack or rupture of an aneurysm with hemorrhage resulting in death.  The examiner noted that no medical records from the period of time immediately preceding the Veteran's death or his terminal hospitalization were of record.  This, according to the examiner, prevented a clear understanding of the medical events that preceded and culminated the Veteran's death.  

The examiner also noted that, as discussed in medical literature titled Association between exposure to combat-related stress and psychological health in aging men: the Atherosclerosis Risk in Communities (ARIC) Study, "Exposure to military combat has been associated with myriad adverse health effects . . . Anger proneness may be a mechanism through which combat stress is associated with adverse health outcome."  

According to the examiner, although there may be a "possible" basis for the Veteran's history of exposure to combat in service to have been related to his death, there was no medical evidence in the record that pertained to his mental status, to include symptoms such as anger proneness.  Based upon the evidence available in the claims file and review of the medical literature, the examiner opined that the Veteran's hypertensive cardiovascular disease was less likely than not incurred in or caused by service, to include his hospitalization for combat exhaustion.

VA had asked the appellant for any additional evidence that could support the claim but she reported that she had none.  Therefore, there appears to be no post-service records pertaining to the Veteran's mental status.  As such, upon review of all the evidence of record, both lay and medical, the Board finds that there is no basis to establish a link between the Veteran's hypertensive cardiovascular disease and service, to include combat exhaustion.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Pursuant to the Board's July 2013 remand, the Appeals Management Center was instructed to provide proper VCAA notice to the appellant; however, two attempts to provide VCAA letters dated August 2013 were returned to sender.  That notwithstanding, it appears that the most recent September 2013 VCAA notice letter was not returned and is presumed to have been received by the appellant.  The Board notes that the September 2013 VCAA letter was sent to the most current address of record.  

The September 2013 letter informed her of the duties she had and VA's duties for obtaining evidence.  The letter also told her that to substantiate the claim there must be medical evidence showing that a service-connected condition caused or contributed to the Veteran's death, that is, that he died from a service-connected injury or disease.  The letter also informed her that the Veteran was not service-connected for any disability at the time of his death.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the appellant was asked to complete and return a VA Form 21-4142 (Authorization for Release of Information) so that the Veteran's treatment information could be obtained and associated with the claims file.  To date, a review of the record does not demonstrate that she submitted a completed form.  Further, in November 2013, she specifically notified the RO via telephone that she had no other information to provide.   

Pursuant to the Board's July 2013 remand directive, a VA medical opinion was obtained in October 2013 in order to assist in determining the cause of the Veteran's death.  The examiner reviewed the available evidence of record and relevant medical literature.  The opinion and rationale given were consistent with the evidence of record.  As such, the Board finds the October 2013 medical opinion adequate.  

The Board has considered a January 2014 statement which maintains that the October 2013 examiner did not discuss the studies provided by the appellant which indicate that cardiovascular risk factors and cardiovascular disease were more common among individuals with posttraumatic stress disorder (PTSD).  As noted above, however, the evidence of record does not demonstrate that the Veteran was diagnosed or service-connected for PTSD.  Further, although he was hospitalized for combat exhaustion in service, there was no evidence of combat exhaustion or PTSD upon service separation or at any time prior to his death.  As such, the Board finds that a remand for another medical opinion is not warranted.  The Board finds that VA has fulfilled the duties to notify and assist the appellant.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


